Case 1:19-cv-01822-RDM Documents Filed 12/07/20 Page 1of1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VICTOR SHNEGELBERGER,

Petitioner, :

V. > 1:19-CV-1822
(JUDGE MARIANI)

CRAIG LOWE, Warden of Pike
County Correctional Facility,

Respondent.

ORDER

AND NOW, THIS / | DAY OF DECEMBER, 2020, upon review of
Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 7) for clear error or
manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 7) is ADOPTED for the reasons stated therein.
2. The Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED AS MOOT.

3. The Clerk of Court is directed to CLOSE the above-captioned action.

  
   

ot OME
Robert D. Mariani
United States District Judge
